347 S.W.3d 178 (2011)
Jeffrey BRIDWELL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95795.
Missouri Court of Appeals, Eastern District, Division Four.
August 30, 2011.
Jessica Hathaway, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jeffrey Bridwell (hereinafter, "Movant") appeals from the denial of his Rule 29.15 post-conviction motion without an evidentiary hearing. Movant was convicted of five counts of first degree statutory sodomy, Section 566.062 RSMo (2000),[1] one count of attempted statutory rape in the first degree, Section 566.032, and one count of child molestation in the first degree, *179 Section 566.067. Movant was sentenced to a term of life imprisonment for the statutory sodomy and attempted statutory rape convictions, and a term of fifteen years' imprisonment for the child molestation conviction. All sentences were ordered to run concurrently. Movant's convictions were affirmed on direct appeal. State v. Bridwell, 301 S.W.3d 131 (Mo.App. E.D.2010). Movant raises two points on appeal, arguing he received ineffective assistance of defense counsel when defense counsel failed to object to the State's comments during closing argument and failed to request a mistrial based upon the State's improper comments during opening statements.
We have reviewed the briefs of the parties, the legal file and transcript, and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.